DETAILED ACTION
1.	This office action is a response to an application filed 12/02/2021 in which claims 1-20 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	This application contains claims directed to the following patentably distinct species of the claimed invention.
	Group I, Claims 1-12, drawn to a method, comprising: providing a vessel having a bottom and a sidewall extending from the bottom and enclosing an interior of the vessel within which a liquid photoresist developer is to be contained; providing a shaft having a proximal end and a distal end, wherein the distal end extends into the interior of the vessel; and providing a motor external of the vessel and coupled to rotate the shaft, wherein a plurality of support arms extend radially from the shaft at a first distance from the distal end of the shaft, and wherein the plurality of support arms are to be immersed in the developer at angles about the shaft to balance forces acting on the shaft during rotation by the motor, and wherein a substrate mount is on a distal end of each of the support arms, and the substrate mount is to hold a substrate immersed in the developer with a layer of photoresist on the substrate facing away from the shaft.	
Group II, Claims 13-20, drawn to a method, comprising: receiving a substrate comprising a photoresist that has been exposed to a dose of light energy sufficient to define a pattern of openings to be developed into the photoresist; attaching individual ones of a plurality of substrates to a substrate mount that is on a distal end of each of a plurality of support arms that further extend radially from a shaft at a first distance from a distal end of the shaft with the photoresist facing away from the shaft; submerging the substrate in a liquid photoresist developer contained within an interior of a vessel having a bottom and a sidewall extending from the bottom; and rotating the shaft with a motor coupled to the shaft while the substrate is submerged in the liquid photoresist developer.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries);
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717